Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. See Berkheimer (Fed. Cir. 2018); and Elec. Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A method stored in one or more data-storage devices and executed using one or more processors of a computer system for determining a root cause of a problem with execution of a tenant's system in a distributed computing system, the method comprising: [Additional elements that do not amount to more than the judicial exception, i.e., data-storage, processor, computer. Determining a root cause of a problem of a tenant’s system can be done by a human administrator mentally.]
	determining a normal-state model based on relevant tokens recorded in log messages of normal log files associated with the tenant's system; [Abstract idea of collecting and analyzing data. Log files merely contain data and a human administrator could mentally determine a normal state model based on analyzing log messages.]
	determining relevant term frequencies of relevant tokens of problem-related log messages of a problem log file associated with the tenant's system; [Abstract idea of analyzing data. Log files merely contain data and a human administrator could mentally determine relevant term frequencies based on analyzing log messages.]
	determining a message score for each problem-related log message of the problem log file based on the normal-state model and the relevant term frequencies; and [Abstract idea of analyzing data. Log files merely contain data and a human administrator could mentally determine a message score based on analyzing log messages.]
	rank ordering the problem-related log messages based on the message scores; and [Abstract idea of analyzing data. A human administrator could mentally rank messages based on a determined message score by analyzing log messages.]
	generating one or more alerts displayed in a graphical-user interface of a console, the one or more alerts indicating, highest ranked problem-related log messages that describe the root cause of the problem with execution of the tenant's system. [Abstract idea of analyzing, manipulating and displaying data. (“presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). See Elec. Power Group (Fed. Cir. 2016).]
	Subject Matter Eligibility Test:
	Step 1 (Statutory Categories)- is the claim to a process, machine, manufacture, or composition of matter? Yes, claim is to “a method stored in one or more data-storage devices and executed using one or more processors of a computer system for determining a root cause of a problem with execution of a tenant's system in a distributed computing system.” See above [rationale] for detailed explanation.
	Step 2A (Judicial Exceptions)- is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea? Yes, claim is directed to collecting, analyzing, manipulating and displaying data (i.e., determining, rank ordering, and generating alerts for display). See above [rationale] for detailed explanation.
	Step 2B (Inventive Concept)- does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim recites additional elements such as generic computer elements for implementing the abstract idea, i.e., data-storage, processor, computer. See above [rationale] for detailed explanation.
	Conclusion (Eligibility)- Claim is not eligible subject matter under 35 U.S.C. 101.
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. (Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a data-storage device, processor, or computer system.
	Claim 2 recites the following:
 	The method of claim 1 wherein determining the normal-state model based on the relevant tokens recorded in the log messages of the normal log files comprises: [Abstract idea of analyzing data. Mental process]
	extracting relevant tokens from log messages of each normal log file; [Abstract idea of collecting data. Mental process]
	for each relevant token computing a number of normal log files that contain the relevant token, and computing an inverse document frequency value of the relevant token based on the number of normal log files that contain the relevant token; and [Abstract idea of analyzing data. Mental process]
	computing a normalized inverse document frequency value for each relevant token based on the inverse document frequency values. [Abstract idea of analyzing data. Mental process]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a data-storage device, processor, or computer system.
	Claim 3 recites the following:
 	The method of claim 1 wherein determining the relevant term frequencies of the relevant tokens of the problem-related log messages of the problem log file comprises: [Abstract idea of analyzing data. Mental process]
	identifying problem-related log messages of the problem log file; extracting relevant tokens from the problem-related log messages of the problem log file; [Abstract idea of collecting and analyzing data. Mental process]
	computing a frequency for each relevant token; determining a maximum frequency of the frequencies; and [Abstract idea of analyzing data. Mental process]
	computing a relevant term frequency value for each relevant token. [Abstract idea of analyzing data. Mental process]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a data-storage device, processor, or computer system.
	Claim 4 recites the following:
 	The method of claim 1 wherein determining the message score for each problem-related log message of the problem log file comprises: [Abstract idea of analyzing data. Mental process]
	assigning consecutive line numbers to each log message of the problem log file beginning with the log message having an oldest time stamp and ending with a most recent log message recorded in the problem log file; and [Abstract idea of analyzing and manipulating data. Mental process]
	for each problem-related log message of the problem log file aggregating relevant term frequency-inverse domain frequency values of relevant tokens, and computing a message score based on the aggregated relevant term frequency- inverse domain frequency values. [Abstract idea of analyzing data. Mental process]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a data-storage device, processor, or computer system.
	Claim 5 recites the following:
 	The method of claim 1 wherein determining the message score for each problem-related log message of the problem log file comprises: [Abstract idea of analyzing data. Mental process]
	assigning consecutive line numbers to each log message of the problem log file beginning with the log message having an oldest time stamp and ending with a most recent log message recorded in the problem log file; [Abstract idea of analyzing and manipulating data. Mental process]
	determining a time stamp of a problem-related log message of the problem log file located closest to a suspected time when the problem occurred; and [Abstract idea of analyzing data. Mental process]
	for each problem-related log message of the problem log file aggregating relevant term frequency-inverse domain frequency values of relevant tokens, computing a message weight based the line number of the problem-related log message and the time stamp, and computing a message score based on the aggregated relevant term frequency- inverse domain frequency value. [Abstract idea of analyzing data. Mental process]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a data-storage device, processor, or computer system.
	Claim 6 recites the following:
 	The method of claim 1 further comprising displaying the problem-related log messages of the problem log file in a graphical-user interface with highest ranked problem-related log messages identified as describing a potential root cause of the problem. [Abstract idea of displaying data. Abstract as an ancillary part of such collection and analysis]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a data-storage device, processor, or computer system.
	Claims 7-12 are rejected based on similar reasons given to claims 1-6.
	Claims 13-18 are rejected based on similar reasons given to claims 1-6.
Response to Arguments
Amendments and arguments are not persuasive over 35 U.S.C. 101 rejections. Applicant generally argues that Examiner failed to consider specification when interpreting claimed limitations and emphasizes paragraph [0003] of the Background explains prior management systems cannot keep up with tremendous volumes of log messages and paragraph [0080] explains teams of engineers (i.e., manual processing) cannot keep up. Accordingly, Applicant concludes these described series of operations cannot practically be performed by human beings. Examiner disagrees. Although theses paragraphs describe using the claimed invention to help process tremendous volumes of log messages, the claimed limitations themselves do not reflect this notion. The claimed invention in fact can similarly be used to process small volumes of log messages which can practically be performed by human beings. Therefore, the 35 U.S.C. 101 rejections are maintained.
	Subject Matter Eligibility Test (35 U.S.C. 101 analysis):
	Step 1 (Statutory Categories)- is the claim to a process, machine, manufacture, or composition of matter? Yes, claim is to “a method stored in one or more data-storage devices and executed using one or more processors of a computer system for determining a root cause of a problem with execution of a tenant's system in a distributed computing system.” See above [rationale] for detailed explanation.
	Step 2A (Judicial Exceptions)- is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea? Yes, claim is directed to collecting, analyzing, manipulating and displaying data (i.e., determining, rank ordering, and generating alerts for display). See above [rationale] for detailed explanation.
	Step 2B (Inventive Concept)- does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim recites additional elements such as generic computer elements for implementing the abstract idea, i.e., data-storage, processor, computer. See above [rationale] for detailed explanation.
	Conclusion (Eligibility)- Claim is not eligible subject matter under 35 U.S.C. 101.
(The claims in this case do not even require a new source or type of information, or new techniques for analyzing it. See, e.g., ’710 patent, col. 8, lines 51–62 (referring to existing phasor data sources); J.A. 6969–71 (describing workings and history of phasor data use); Electric Power Group Br. at 21–22; Reply Br. at 5 (new algorithms not claimed). As a result, they do not require an arguably inventive set of components or methods, such as measurement devices or techniques, that would generate new data. They do not invoke any assertedly inventive programming. Merely requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users, Reply Br. at 6; Electric Power Group Br. at 14–15—by itself does not transform the otherwise abstract processes of information collection and analysis.) See Elec. Power Group (Fed. Cir. 2016).
Arguments are persuasive over previous prior art rejections. Examiner agrees that the definition of “normal-state model” as defined by paragraph [0089] and equation (3) is not taught by the cited prior art. Examiner agrees that the definition of “relevant term frequency” as defined by paragraph [0092] and equation (5) is not taught by the cited prior art. For at least these reasons the previous prior art rejections have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113